DETAILED ACTION

Response to Amendment
Claims 1-6 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 7/29/2021.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 7/29/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a battery module including a plurality of stacked batteries each comprising a first and a second terminal having the same height, and a busbar electrically connecting the batteries with each other, the first and second terminals are aligned in respective first and second rows as claimed, each of the plurality of batteries includes a battery side first structure and a battery side second structure regulating connection of the battery and busbar, with the battery side first structure and battery side second structures being intermediate conductive members including recessed portions receiving the respective terminals of a given battery as set forth in the claim, with the battery side first structures and the battery side second structures each defining a structural connection with the busbar or not defining a structural connection, respectively, as set forth in the claim.
Ha, Otake, and Shevock are considered to be the prior art references of record closest to the aforementioned claim limitations.  However, none of the references alone or in any combination, discloses nor renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the previously applied references do not disclose the intricate structure of the busbar and terminal connections as set forth in the amended instant independent claim.  The aforementioned applied prior art references define a battery module having a different spatial structure of busbars and terminals connected to each other than that of the instant claims.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725